Citation Nr: 0606396	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  03-16 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUE


Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, which denied the veteran's claim 
of entitlement to service connection for a psychiatric 
disorder, including posttraumatic stress disorder (PTSD).  In 
May 2005, a Board hearing was held before the undersigned 
Veterans Law Judge at the RO.  The transcript of that hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The service records reflect that the veteran served in the 
Republic of Vietnam for a period of one year as an 
infantryman.  His awards and decorations include the Combat 
Infantryman's Badge, which is a citation indicative of active 
combat involvement.

It is observed that during a 2003 VA examination the veteran 
reported that he had been treated by a private psychiatrist 
in 1985.  However, the records from the veteran's private 
treatment had not been obtained by the VA when the 
examination took place.

When the medical evidence of record is insufficient, the 
Board is always free to supplement the record by seeking 
additional medical records and an advisory opinion or 
ordering a medical examination to support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Furthermore, the VA's statutory duty to assist 
includes the obligation to obtain pertinent treatment 
records, the existence of which has been called to its 
attention.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ivey v. Derwinski, 2 Vet. App. 320 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 

In light of the missing records, the Board finds that a 
supplementary medical examination with opinion would be 
necessary for a fair adjudication of the appeal.  

The Board reminds the veteran that he has an obligation to 
assist VA in the development of his claim, and that failure 
to do so may result in an adverse decision. Accordingly, 
further appellate consideration of the issue of service 
connection for the veteran's psychiatric disorder is deferred 
and the case is REMANDED to the RO for the following 
development:  

1.  The RO should obtain the records from 
the private psychiatrist who treated the 
veteran in 1985.  The records should be 
associated with the claims file. 

2.  If the above-requested records are 
unavailable or cannot be obtain, that 
fact should be documented and the file 
should be returned to the Board without 
further action.  

3.  If the above records are obtained and 
reflect a diagnosis of PTSD or any other 
psychiatric disorder, the RO should 
afford the veteran a VA psychiatric 
examination in order to obtain an opinion 
on whether he has PTSD as a result of his 
combat service in Vietnam.  The 
examination should include any diagnostic 
tests or studies, which are found to be 
necessary for an accurate assessment. The 
psychiatrist should conduct the 
examination and, based on the results of 
the examination and review of the 
evidence in the claims file, provide an 
opinion on whether the veteran's 
documented history and psychiatric 
symptoms meet the DSM-IV criteria for a 
diagnosis of PTSD.  The examiner should 
also provide the rationale for his/her 
opinion.  

After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  If the issue 
remains denied, the veteran and his representative should be 
provided with a supplemental statement of the case and be 
given the opportunity to respond.  

Thereafter, the entire file should be returned to the Board 
for further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

